DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-6 and 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/1/2021.
Applicant's election with traverse of groups I and III in the reply filed on 3/1/2021 is acknowledged.  The traversal is on the ground(s) that the applicant argues the following;
The election of invention is made with traverse. While Applicant agrees that the listed inventions are separate and distinct, Applicant submits that a search and examination of the three inventions can be made without a significantly increased burden on the examiner.

This is not found persuasive because the inventions noted in the restriction requirement are independent or distinct and there would be a serious search and/or examination burden if restriction were not required because these inventions have acquired a separate status in the art in view of their different classification, having a separate status in the art due to their recognized divergent subject matter which would 

Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appenrodt et al (US 20090264899, published on 2009-10-22 and filed on 2008-04-17), (hereinafter “Greer”) in view of Greer et al (US20100198402A1 filed on 2007-04-16), (hereinafter “Greer”).

a manipulator for performing a deep brain stimulation procedure (“instruments 14 can be advanced by the drive system 12 into the anatomy, including those examples discussed herein, such as … DBS probes, macroelectrode stimulators, or other appropriate instruments” [0054]); 
a controller connected to said manipulator and directing at least one motion thereof (“drive system 12 to control the insertion and withdrawal of one or more instruments 14 from the anatomy” [0028]; “FIG. 2, the drive system 12 can include any appropriate drive system. The drive system 12 can include a driven or control portion 100, a connector rod or support portion 102, a drive portion 104 and a guide system 106. The control portion 100, support portion 102 and a portion of the drive portion 104 of the drive system 12 can comprise the microTargeting” [0054], also see [0055]-[0063]), 
an imaging device enabling visualization of a tissue at said deep brain stimulation procedure (“navigation system 10 that can include the imaging device 18… any appropriate imaging system, navigation system, patient specific data, and non-patient 
a computer connected to said imaging device and said controller, wherein the computer collects and processes images from said imaging device and instructs said controller to direct said manipulator (“the x-ray source 20 generates the x-rays that propagate to the x-ray receiving section 22, the radiation sensors 26 can sense the presence of radiation, which is forwarded to an imaging device controller 30, to identify whether or not the imaging device 18 is actively imaging” [0040]; also see [0041]-[0053]).

Appenrodt does not teach the specifics of controller capable of directing at least one other manipulator.
However, in the same field of endeavor, Green teaches FIG. 4 illustrates a perspective view of a workstation 400 that can be used to control manipulator 100 (or two such manipulators) and surgical tool 150 (or two such surgical tools, one held by each of two such manipulators). In certain embodiments, workstation 400 comprises input devices 20 shown in FIGS. 1A and 1B to control movement of manipulator 100 [0047].
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with controller capable of directing at least one other manipulator as taught by Green because it would help user to execute a command instructing the 

Regarding the claim 8, Appenrodt teaches the imaging device is an MRI scanner (imaging system can include an MRI imaging system” [0031]).

Regarding the claim 9, Appenrodt teaches the manipulator is designed to operate in the MRI environment (“MRI may also be used to acquire 2D, 3D or 4D pre- or post-operative and/or real-time images or patient image data 36 of the patient 16. For example, an intra-operative MRI system, may be used such as the PoleStar® MRI system” [0035]).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Appenrodt in view of Greer as applied to claim 7 above and further in view of Mozer et al (Robotic Image-Guided Needle Interventions of the Prostate, [Rev Urol. 2009;11(1):7-15]).
Regarding the claim 10, Appenrodt in view of Greer teaches all the limitations of claims as noted above including real-time MRI images being acquired intraoperatively see Appenrodt [0035] which indicates the minimal degradation of MRI image. Similarly, Green also indicates the minimal degradation of MRI image see [0059].
Despite the teachings noted above, Appenrodt in view of Greer does not specifically note MRI compatible manipulator or as appeared to be intended to claim 
However, in the same field of endeavor, Mozer teaches Image-guided robots have stringent requirements for MRI imager compatibility. A robot’s compatibility with a medical imager refers to the capability of the robot to safely operate within the confined space of the imager while performing its clinical function, without interfering with the functionality of the imager (pg. 9 most right col. last par.). The MrBot robot was constructed to be multi-imager compatible, which includes compatibility with all classes of medical imaging equipment and it is the only fully MRI compatible motor (pg. 13 middle and right col.).
It would have been obvious to an ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with manipulator is designed to operate with a minimal degradation of MRI image quality as taught by Mozer because it helps to establish a digital platform for integrating medical imaging data (conclusion of Mozer).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERKAN AKAR whose telephone number is (571)270-5338.  The examiner can normally be reached on 9am-5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SERKAN AKAR/Primary Examiner, Art Unit 3793